Title: To George Washington from Peter Scull, 7 April 1779
From: Scull, Peter
To: Washington, George


Sir
War-Office [Philadelphia] 7th April 1779
The Commissions for the Virginia line, are now forwarded to your Excellency. Lt Col. Ball of the first Regiment, having called at the Office & receiv’d the one intended for him, that will account for it’s not being in the bundle mark’d for that Corps. With the utmost respect I have the honor to be Your Excellency’s most hbl. Servant
P. Scull Secretary
